This cause was before this court on the first amended petition to which demurrers were sustained on February 21, 1940 (136 Ohio St. 295, 25 N.E.2d 686). Leave was given relator to plead.
A second amended petition was filed and a motion to strike from the files was sustained on November 20, 1940.
A third amended petition has been submitted to the court for leave to file the same, and on consideration thereof leave to file a third amended petition is not granted.
It is therefore ordered and adjudged, sua sponte, that this proceeding be, and the same hereby is, dismissed at the cost of relator. (31 Ohio Jurisprudence, pages 930 and 953, Sections 331 and 345.)
Cause dismissed.
WEYGANDT, C.J., DAY, ZIMMERMAN, TURNER, WILLIAMS, MATTHIAS and HART, JJ., concur.